WARDLAW, Circuit Judge,
dissenting.
I respectfully dissent.
The record contains the EEOC’s letter of determination and the parties’ stipulated consent decree, approved and entered by the district court, which conclusively establishes that the EEOC found “there was reasonable cause to believe that Logan’s allegations [of race discrimination] were true and that [defendant] had violated Title VII.”1 This was admissible evidence of discrimination. See Chandler v. Roudebush, 425 U.S. 840, 863 n. 39, 96 S.Ct. 1949, 48 L.Ed.2d 416 (1976) (“Prior administrative findings made with respect *385to an employment discrimination claim may, of course, be admitted as evidence at a federal sector trial de novo. See Fed. Rule Evid. 803(8)(C).”).
The EEOC’s determination was based largely on a report from the Anchorage Equal Rights Commission (the “AERC Report”), which found that Logan had established a prima facie case and that “substantial evidence exists to credit the complainant’s allegations of race discrimination.” Indeed, in denying defendant’s motion for summary judgment, the district court relied heavily on the AERC Report as “not only admissible evidence, but also probative of the alleged discrimination.” The district court described the Report as offering “a detailed recitation of the facts as well as analysis of the circumstances surrounding defendant’s treatment of Logan during his final year of his employment,” and stated that it “has probative value and raises questions of material fact regarding defendant’s alleged discriminatory treatment of Logan.” The Report resulted from an “investigation made pursuant to authority granted by law,” bore no indications of untrustworthiness, and was therefore admissible under Federal Rule of Evidence 803(8)(C). See Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 170, 109 S.Ct. 439, 102 L.Ed.2d 445 (1988). Nevertheless, the district court erroneously ruled the AERC Report inadmissible because the Report had not been authenticated, even though authentication of the Report, a public record for purposes of Rule 803(8)(C), had never been an issue in the ease. The district court compounded this error by advising Logan, who was proceeding pro se, that he could remedy the problem by calling a witness to authenticate the Report, then the very next morning refusing to grant Logan a continuance so that he could locate and serve the investigator who authored the Report, refusing to allow Logan to call the AERC staff attorney who signed off on the Report, and directing a verdict for defendant. This was not only an abuse of discretion, but extremely prejudicial as it effectively precluded Logan from presenting his case.
Finally, Logan began to and did offer testimony that white employees who were transferred to a new position were not required to undergo a 90-day appraisal period, while he and a black co-worker were so required. After the district court explained to Logan that if he had personal knowledge of any of the factual information contained in his proposed Exhibit 3 he could testify to that himself, Logan testified: “I would gladly like to do that, sir. In regards to this exhibit that I propose that we have entered in, it was just speaking in terms about the other white individuals that was [sic] not placed on ninety-day appraisals.” Defendant interrupted this testimony with an objection, and Logan failed to provide further testimony on this point after he became sidetracked attempting to describe his supervisor’s deposition testimony concerning his work history.
While the evidence described above may not ultimately have resulted in a favorable jury verdict, it was sufficient to establish a prima facie case and to shift the burden to defendant to articulate a legitimate nondiscriminatory reason for terminating his employment. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). The district court’s erroneous and unjust decision to the contrary unfairly deprived Logan of his day in court. I therefore would reverse and remand for further proceedings.

. The EEOC’s letter of determination was attached as Exhibit 2 to the consent decree filed in this case on August 21, 2001. The Appellee has thus had a fair opportunity to respond, and reversal on the basis of the letter is warranted.